Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23rd, 2021 has been entered. The declaration by Igor’ Vladimirovich filed on September 23rd, 2021 is acknowledged herein.
Status of Claims
2.	Claims 1, 3-13 and 15 are currently under examination wherein claims 1, 3-5 and 15 have been amended in applicant’s amendment filed on September 23rd, 2021.
Allowable Subject Matter
3.	Claims 1, 3-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment and declaration filed on September 23rd, 2021 have obviated the previous objections to claims 3-5 and 15 because of informalities and the previous rejections of claims 1, 3-13 and 15 as being unpatentable over CN (102943193 A) in view of WO (2013/018165 A1) as stated in the Office action dated April 23rd, 2021. CN (‘193 A) in view of WO (‘165 A1) does not specify the alloy introduction amount ratio .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733




1/20/2022